DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 3/04/2022. The amendments filed on 3/04/2022 are entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “after the registration grid has been removed” is stated in line 26 and is unclear because a “removing” step of the registration grid is not previously set forth in the claimed method. Therefore, the scope of the removal of the registration grid is indefinite and the claim fails to define the further tracking of the tracking array during a surgical operation. For these reasons, the claim is unclear and is rejected for indefiniteness. 
Regarding claim 12, the limitation “and after the registration grid has been removed from the first location such that the patient anatomy of interest is accessible during a surgical operation” is stated in lines 26-27. As the claim is a storage medium for code for a processor, it is unclear how the processor will perform the following surgical processing tasks following the removal of the registration grid. Since, the system is not configured to either automatically detect removal of the grid, or respond to a user input determining that a registration grid has been removed, it is unclear the scope of the limitation and how the following processing steps would be interpreted. Therefore, the scope of the removal of the registration grid is indefinite and the claim fails to define the further tracking of the tracking array during a surgical operation. For these reasons, the claim is unclear and is rejected for indefiniteness.
Regarding claim 18, the limitation  and after the registration grid has been removed from the first location such that the patient anatomy of interest is accessible during a surgical operation” is stated in lines 30-31. As the claim is an apparatus with a processor to execute instructions, it is unclear how the processor will perform the following surgical processing tasks following the removal of the registration grid. Since, the system is not configured to either automatically detect removal of the grid, or respond to a user input determining that a registration grid has been removed, it is unclear the scope of the limitation and how the following processing steps would be interpreted. Therefore, the scope of the removal of the registration grid is indefinite and the claim fails to define the further tracking of the tracking array during a surgical operation. For these reasons, the claim is unclear and is rejected for indefiniteness.
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2-6, 9-11, 13-17, and 19-22 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (U.S. Pub. No. 20170348061) hereinafter Joshi, in view of Murphy et al. (U.S. Pub. No. 20150125033) hereinafter Murphy, in further view of Moctezuma et al. (U.S. Pub. No. 20180311012) hereinafter Moctezuma. 
Regarding claim 1, primary reference Joshi teaches:
A method for registering patient anatomical data in a surgical navigation system (abstract), the method comprising: 
Receiving, from a medical scanner three-dimensional (3D) volumetric image data including two-dimensional (2D) scans of a patient anatomy of interest ([0066], 3D image scan including intraoperative CT scan; [0121], “(using for example CT, MRI, etc.)”; [0122], active markers can be attached at the time of the scan; [0123], describes the CT-scanned spine with radio-opaque markers 730 which are visible in x-ray based imaging scans; [0124]-[0126], describe imaging space; [0141]-[0145] further describe the use of 3D image volume with 2D image slices and use with the tracker devices; [0142], “2D slices comprising the medical image”; [0186], “In some embodiments, once a targeting fixture 690 is attached, the patient 18 can receive an intraoperative 3D image (Iso-C, O-Arm, or intraoperative CT) with radio-opaque markers 730 included in the field of view along with the region of interest.”; [0194], 3D CT image with fine-slices)
and a registration grid including a plurality of fiducial markers that is placed at a first location over the patient anatomy of interest ([0121], temporary rigid plate 780, with active markers 720 and radio-opaque markers 730 as shown associated with figures 16A-F, is considered to be the registration grid with plurality of fiducial markers (720, 730; figures 16A and 16C) and is placed over the spine, which is considered to be the patient anatomy of interest; [0122]; [0123], temporary fixture 780; [0124]-[0126]; [0141]-[0145]), 
the 3D volumetric image data including (1) the patient anatomical data corresponding to the patient anatomy of interest and (2) fiducial marker data associated with the plurality of fiducial markers distributed on the registration grid ([0121]; [0122], active markers can be attached at the time of the scan; [0123], describes the CT-scanned spine with radio-opaque markers 730 which are visible in x-ray based imaging scans, which is considered to be an anatomy of interest; [0124]-[0126]; [0141]-[0145] further describe the use of 3D image volume with 2D image slices and use with the tracker devices; [0186], “In some embodiments, once a targeting fixture 690 is attached, the patient 18 can receive an intraoperative 3D image (Iso-C, O-Arm, or intraoperative CT) with radio-opaque markers 730 included in the field of view along with the region of interest.”; [0194], radio-opaque markers included in the field of view along with the region of interest)
Identifying the plurality of reference markers within the 3D volumetric image data such that a 3D position and orientation of the registration grid is known relative to the patient anatomy of interest ([0121], discusses the temporary plate 780, tracker 795, and the relative position and orientation of the temporary plate 780 (registration grid) is determined relative to the position of the anatomy of interest such as the spine as shown in figures 16A-16F; [0122], radio-opaque markers 730 positioned with the anatomy of interest; [0123], describes registration process for use with the temporary plate 780 and the relative position of the tracked bones (patient anatomy of interest); [0124]-[0126]; [0141]-[0145]; [0186]; [0194])
Capturing, using a fiducial marker tracker, tracking data associated with the registration grid and tracking data associated with a tracking array, the tracking array being placed at a second location further from the patient anatomy of interest than the first location such that the tracking array is outside of an operating area of a surgeon ([0074], cameras 8200; [0121], cameras 8200 are considered to be the fiducial marker tracker, which measure the position of the tracker 795 (which is considered to be the tracking array) and the active markers 720 on the temporary plate 780 (registration grid); [0122], describes how the active markers 720 with the trackers can be placed above and below the region of interest, which either of those locations are considered to be a second location further from the patient anatomy of interest than the first location of the temporary plate 780. See figure 16B, which shows tracker 795 positioned above the region of interest located below temporary plate 780; see figures 16A-16F; [0123], register the anatomy to the cameras 8200; [0124]-[0126]; see also [0141]-[0145])
determining, based on the tracking data associated with the registration grid and the tracking data associated with the tracking array, the 3D position and orientation of the registration grid relative to a 3D position and orientation of the tracking array ([0121], the tracking data of the temporary rigid plate 780 and the tracker 795 are determined and establishes relative positions of both devices and associated markers; [0122]-[0126], further describe the use of both the temporary plate 780 and the tracker 795 in the position registration process; see also [0141]-[0145])
registering, based on the determining of the 3D position and orientation of the tracking array relative to the 3D position and orientation of the registration grid and the identification of the plurality of fiducial markers in the 3D volumetric image data, the patient anatomical data with respect to the 3D position and orientation of the tracking array as a function of the 3D position and orientation of the registration grid relative to the 3D position and orientation of the tracking array ([0121]; [0122]-[0124], describe the registration process of the registration grid (temporary plate 780) and the tracking array (tracker 795) and the image data fiducials (radio-opaque markers 730) for the determination of the position of the patient anatomical data (spine) with respect to the tracking array (tracker 795) as a reference point once the temporary plate 780 is removed from the anatomical region for the procedure; [0125]-[0126]; [0141]-[0145]); and 
after the registration grid has been removed from the first location such that the patient anatomy of interest is accessible during a surgical operation ([0121]-[0123], the temporary plate 780 is considered to be the registration grid, and it is removed as illustrated in figure 16D, for the system to rely only on the tracker 795 which corresponds to the tracking array; see also [0124]-[0126] and [0065]-[0066]): 
track, during the surgical operation, the 3D position and orientation of the tracking array ([0065]-[0066], [0077]-[0078] describe the use of the overall system with surgical operations; [0121]-[0124], the tracker 795 is utilizes to track the 3D position and orientation of the targeted portions during a surgical procedure; [0125]-[0126]; [0141]-[0143], further describe the tracking with respect to medical images and performing a procedure); and 
generate, during the surgical operation, a surgical navigation image including at least a portion of the patient anatomical data adjusted based on the 3D position and orientation of the tracking array ([0123], the targeting fixtures are included in the image used for registration with the bones (patient anatomical data) tracked (adjusted based on the 3D position and orientation of the tracker 795) and visualized during use of the tool (robot end effectuator 30) during a surgical procedure; see also [0065]-[0066]; [0077]-[0078]; [0121]-[0124]; [0141]-[0145], teaches to tracking with trackers including tracker 795 with use with medical images such as the fluoroscopic views used during the robotic procedures. This is considered to be a surgical navigation image).
Primary reference Joshi fails to teach:
identifying, using machine learning trained to identify fiducial markers, the plurality of fiducial markers in the image data
However, the analogous art of Murphy of a method of bone fragment imaging and registration (abstract) teaches:
identifying, using machine learning trained to identify fiducial markers, the plurality of fiducial markers in the image data ([0019]-[0020], 3D image data is acquired; [0021], “The processing circuitry 100 may therefore provide the hardware for hosting software to configure the system for machine learning and machine driven analysis techniques consistent with example embodiments. Detection of various marker elements (e.g., fiducial markers) and registration of such markers between different images to determine the movement thereof may, for example, be accomplished using the processing circuitry 100”; [0033]-[0034]; [0040]-[0041]; [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi to incorporate the machine learning based image analysis feature for determining the fiducial markers in image data as taught by Murphy because it enables automated and efficient detection of markers without the requirement of additional user input. 
Primary reference Joshi further fails to teach:
Wherein the machine learning identification feature is a convolutional neural network and identifying, using a convolutional neural network (CNN) trained to identify objects, the plurality of objects in the image data
However, the analogous art of Moctezuma of an automatic determination and identification system for surgical instruments (abstract) teaches:
Wherein the machine learning identification feature is a convolutional neural network and identifying, using a convolutional neural network (CNN) trained to identify objects, the plurality of objects in the image data ([0047], convolutional neural network; [0051], “The reader images acquired may be used to identify the instrument based upon the all or a portion of the reader image, such as with a trained neural network classification scheme, including a convolution neural network (CNN) system, as is generally understood by one skilled in the art. Various appropriate machine learning and/or neural network systems include the Tensorflow.TM. open source machine learning system and the Caffe deep learning/machine leaning system as developed at Berkeley Artificial Intelligence Research as a part of University of California. A CNN may be trained and implemented as disclosed in A. Krizhevsky, I. Sutskever, G. E. Hinton, ImageNet Classification with Deep Convolutional Neural Networks, Advances in Neural Information Processing Systems 25 (NIPS 2012), incorporated herein by reference“; [0052]; [0053]; in the combined invention with Joshi and Murphy, the convolutional neural network configured to identify instruments would be trained to identify the image features of the markers taught by Joshi and Murphy); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi and Murphy to incorporate the convolutional neural network based object identification feature as taught by Moctezuma because convolutional neural networks allow for training accurate models which are able to cope with image variations such as rotation, scale, illumination, background changes which may be present due to real-time image acquisition of the patient (Moctezuma, [0052]). 
Regarding claim 2, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 1. Primary reference Joshi further teaches:
wherein the tracking array is attached to the patient internal anatomy around a surgical field ([0121], percutaneous tracker 795 is attached to the patient’s internal anatomy of the spine as shown in figures 16A-F; [0122]-[0126]; see also [0141]-[0145])
Regarding claim 3, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 1. Primary reference Joshi further teaches:
wherein the fiducial marker tracker uses at least one of an optical imaging device, an electromagnetic imaging device, or an acoustic imaging device to capture the tracking data associated with the registration grid and the tracking data associated with the tracking array ([0074], cameras 8200; [0121], cameras 8200 are considered to be the fiducial marker tracker, which measure the position of the tracker 795 (which is considered to be the tracking array) and the active markers 720 on the temporary plate 780 (registration grid) and thus uses an “optical imaging device” to perform the tracking; [0122]; [0123], register the anatomy to the cameras 8200; [0124]-[0126]; see also [0141]-[0145]). 
Regarding claim 10, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 1. Primary reference Joshi further teaches:
wherein the plurality of fiducial markers includes five fiducial markers ([0121]-[0126]; As shown in figures 16A-F the fiducial markers 730 and 720 include more than five fiducial markers on the temporary rigid plate 780, which thus includes five fiducial markers)
Regarding claim 11, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 1. Primary reference Joshi further teaches:
wherein the plurality of fiducial markers is a first plurality of fiducial markers and the tracking array includes a second plurality of fiducial markers, the function of the 3D position and orientation of the registration grid relative to the 3D position and orientation of the tracking array being a function of the first and second plurality of fiducial markers ([0121]-[0126], as shown in figure 16C, the tracker 795 includes active markers 720 which are a second plurality of fiducial markers on the tracking array and the temporary plate 780 includes active markers 720 as the first plurality of fiducial markers. The corresponding cited paragraphs detail the relative position and orientation determination; see also figures 16A-F and [0141]-[0145]).  
Regarding claim 12, primary reference Joshi teaches:
A non-transitory processor-readable medium storing code representing instructions to be executed by a processor (abstract; [0067], computer 100 having a processor), the code comprising code to cause the processor to: 
receive, from a medical scanner, three-dimensional (3D) volumetric image data including two-dimensional (2D) scans of a patient anatomy of interest ([0066], 3D image scan including intraoperative CT scan; [0121], “(using for example CT, MRI, etc.)”; [0122], active markers can be attached at the time of the scan; [0123], describes the CT-scanned spine with radio-opaque markers 730 which are visible in x-ray based imaging scans; [0124]-[0126], describe imaging space; [0141]-[0145] further describe the use of 3D image volume with 2D image slices and use with the tracker devices; [0142], “2D slices comprising the medical image”; [0186], “In some embodiments, once a targeting fixture 690 is attached, the patient 18 can receive an intraoperative 3D image (Iso-C, O-Arm, or intraoperative CT) with radio-opaque markers 730 included in the field of view along with the region of interest.”; [0194], 3D CT image with fine-slices) 
and a registration grid including a plurality of fiducial markers that is placed at a first location over the patient anatomy of interest ([0121], temporary rigid plate 780, with active markers 720 and radio-opaque markers 730 as shown associated with figures 16A-F, is considered to be the registration grid with plurality of fiducial markers (720, 730; figures 16A and 16C) and is placed over the spine, which is considered to be the patient anatomy of interest; [0122]; [0123], temporary fixture 780; [0124]-[0126]; [0141]-[0145]), 
the 3D volumetric image data including (1) the patient anatomical data corresponding to the patient anatomy of interest and (2) fiducial marker data associated with the  plurality of fiducial markers distributed on the registration grid ([0121]; [0122], active markers can be attached at the time of the scan; [0123], describes the CT-scanned spine with radio-opaque markers 730 which are visible in x-ray based imaging scans, which is considered to be an anatomy of interest; [0124]-[0126]; [0141]-[0145] further describe the use of 3D image volume with 2D image slices and use with the tracker devices; [0186], “In some embodiments, once a targeting fixture 690 is attached, the patient 18 can receive an intraoperative 3D image (Iso-C, O-Arm, or intraoperative CT) with radio-opaque markers 730 included in the field of view along with the region of interest.”; [0194], radio-opaque markers included in the field of view along with the region of interest); 
 identify, the plurality of reference markers within the 3D volumetric image data such that a 3D position and orientation of the registration grid is known relative to the patient anatomy of interest ([0121], discusses the temporary plate 780, tracker 795, and the relative position and orientation of the temporary plate 780 (registration grid) is determined relative to the position of the anatomy of interest such as the spin as shown in figures 16A-16F; [0122], radio-opaque markers 730 positioned with the anatomy of interest; [0123], describes registration process for use with the temporary plate 780 and the relative position of the tracked bones (patient anatomy of interest); [0124]-[0126]; [0141]-[0145]; [0186]; [0194]); 
receive, from a fiducial marker tracker, tracking data associated with the registration grid and tracking data associated with a tracking array, the tracking array being placed at a second location further from the patient anatomy of interest than the first location such that the tracking array is outside of an operating area of a surgeon ([0074], cameras 8200; [0121], cameras 8200 are considered to be the fiducial marker tracker, which measure the position of the tracker 795 (which is considered to be the tracking array) and the active markers 720 on the temporary plate 780 (registration grid); [0122], describes how the active markers 720 with the trackers can be placed above and below the region of interest, which either of those locations are considered to be a second location further from the patient anatomy of interest than the first location of the temporary plate 780. See figure 16B, which shows tracker 795 positioned above the region of interest located below temporary plate 780; see figures 16A-16F; [0123], register the anatomy to the cameras 8200; [0124]-[0126]; see also [0141]-[0145]); and 
determine, based on the tracking data associated with the registration grid and the tracking data associated with the tracking array, the 3D position and orientation of the registration grid relative to a 3D position and orientation of the tracking array ([0121], the tracking data of the temporary rigid plate 780 and the tracker 795 are determined and establishes relative positions of both devices and associated markers; [0122]-[0126], further describe the use of both the temporary plate 780 and the tracker 795 in the position registration process; see also [0141]-[0145]); and 
register, based on the determining of the 3D position and orientation of the tracking array relative to the 3D position and orientation of the registration grid and the identification of the plurality of fiducial markers in the 3D volumetric image data, the patient anatomical data with respect to the 3D position and orientation of the tracking array as a function of the 3D position and orientation of the registration grid relative to the 3D position and orientation of the tracking array ([0121]; [0122]-[0124], describe the registration process of the registration grid (temporary plate 780) and the tracking array (tracker 795) and the image data fiducials (radio-opaque markers 730) for the determination of the position of the patient anatomical data (spine) with respect to the tracking array (tracker 795) as a reference point once the temporary plate 780 is removed from the anatomical region for the procedure; [0125]-[0126]; [0141]-[0145]); and 
and after the registration grid has been removed from the first location such that the patient anatomy of interest is accessible during a surgical operation ([0121]-[0123], the temporary plate 780 is considered to be the registration grid, and it is removed as illustrated in figure 16D, for the system to rely only on the tracker 795 which corresponds to the tracking array; see also [0124]-[0126] and [0065]-[0066]): 
track, during the surgical operation, the 3D position and orientation of the tracking array ([0065]-[0066], [0077]-[0078] describe the use of the overall system with surgical operations; [0121]-[0124], the tracker 795 is utilizes to track the 3D position and orientation of the targeted portions during a surgical procedure; [0125]-[0126]; [0141]-[0143], further describe the tracking with respect to medical images and performing a procedure); and 
generate, during the surgical operation, a surgical navigation image including at least a portion of the patient anatomical data adjusted based on the 3D position and orientation of the tracking array ([0123], the targeting fixtures are included in the image used for registration with the bones (patient anatomical data) tracked (adjusted based on the 3D position and orientation of the tracker 795) and visualized during use of the tool (robot end effectuator 30) during a surgical procedure; see also [0065]-[0066]; [0077]-[0078]; [0121]-[0124]; [0141]-[0145], teaches to tracking with trackers including tracker 795 with use with medical images such as the fluoroscopic views used during the robotic procedures. This is considered to be a surgical navigation image).
Primary reference Joshi fails to teach:
 identify, using a machine learning trained to identify fiducial markers, the plurality of fiducial markers in the image data 
However, the analogous art of Murphy of a method of bone fragment imaging and registration (abstract) teaches:
identify, using a machine learning trained to identify fiducial markers, the plurality of fiducial markers in the image data ([0019]-[0020], 3D image data is acquired; [0021], “The processing circuitry 100 may therefore provide the hardware for hosting software to configure the system for machine learning and machine driven analysis techniques consistent with example embodiments. Detection of various marker elements (e.g., fiducial markers) and registration of such markers between different images to determine the movement thereof may, for example, be accomplished using the processing circuitry 100”; [0033]-[0034]; [0040]-[0041]; [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi to incorporate the machine learning based image analysis feature for determining the fiducial markers in image data as taught by Murphy because it enables automated and efficient detection of markers without the requirement of additional user input. 
Primary reference Joshi further fails to teach:
Wherein the machine learning identification feature is a convolutional neural network and identify, using a convolutional neural network (CNN) trained to identify objects, the plurality of objects in the image data 
However, the analogous art of Moctezuma of an automatic determination and identification system for surgical instruments (abstract) teaches:
Wherein the machine learning identification feature is a convolutional neural network and identify, using a convolutional neural network (CNN) trained to identify objects, the plurality of objects in the image data ([0047], convolutional neural network; [0051], “The reader images acquired may be used to identify the instrument based upon the all or a portion of the reader image, such as with a trained neural network classification scheme, including a convolution neural network (CNN) system, as is generally understood by one skilled in the art. Various appropriate machine learning and/or neural network systems include the Tensorflow.TM. open source machine learning system and the Caffe deep learning/machine leaning system as developed at Berkeley Artificial Intelligence Research as a part of University of California. A CNN may be trained and implemented as disclosed in A. Krizhevsky, I. Sutskever, G. E. Hinton, ImageNet Classification with Deep Convolutional Neural Networks, Advances in Neural Information Processing Systems 25 (NIPS 2012), incorporated herein by reference“; [0052]; [0053]; in the combined invention with Joshi and Murphy, the convolutional neural network configured to identify instruments would be trained to identify the image features of the markers taught by Joshi and Murphy); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi and Murphy to incorporate the convolutional neural network based object identification feature as taught by Moctezuma because convolutional neural networks allow for training accurate models which are able to cope with image variations such as rotation, scale, illumination, background changes which may be present due to real-time image acquisition of the patient (Moctezuma, [0052]). 
Regarding claim 17, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 12. Primary reference Joshi further teaches:
wherein the plurality of fiducial markers is a first plurality of fiducial markers and the tracking array includes a second plurality of fiducial markers, the function of the 3D position and orientation of the registration grid relative to the 3D position and orientation of the tracking array being a function of the first and second plurality of fiducial markers ([0121]-[0126], as shown in figure 16C, the tracker 795 includes active markers 720 which are a second plurality of fiducial markers on the tracking array and the temporary plate 780 includes active markers 720 as the first plurality of fiducial markers. The corresponding cited paragraphs detail the relative position and orientation determination; see also figures 16A-F and [0141]-[0145]). 
Regarding claim 18, primary reference Joshi teaches:
An apparatus (abstract), comprising: 
a memory storing instructions ([0067], computer 100 having a processor and memory) and 
a processor operatively coupled to the memory ([0067], computer 100 having a processor and memory), the processor configured to execute the instructions to: 
receive, from a medical scanner, three-dimensional (3D) volumetric image data including two-dimensional (2D) scans of a patient anatomy of interest ([0066], 3D image scan including intraoperative CT scan; [0121], “(using for example CT, MRI, etc.)”; [0122], active markers can be attached at the time of the scan; [0123], describes the CT-scanned spine with radio-opaque markers 730 which are visible in x-ray based imaging scans; [0124]-[0126], describe imaging space; [0141]-[0145] further describe the use of 3D image volume with 2D image slices and use with the tracker devices; [0142], “2D slices comprising the medical image”; [0186], “In some embodiments, once a targeting fixture 690 is attached, the patient 18 can receive an intraoperative 3D image (Iso-C, O-Arm, or intraoperative CT) with radio-opaque markers 730 included in the field of view along with the region of interest.”; [0194], 3D CT image with fine-slices) 
and a registration grid including a plurality of fiducial markers that is placed at a first location over the patient anatomy of interest ([0121], temporary rigid plate 780, with active markers 720 and radio-opaque markers 730 as shown associated with figures 16A-F, is considered to be the registration grid with plurality of fiducial markers (720, 730; figures 16A and 16C) and is placed over the spine, which is considered to be the patient anatomy of interest; [0122]; [0123], temporary fixture 780; [0124]-[0126]; [0141]-[0145])
the 3D volumetric image data including (1) the patient anatomical data corresponding to the patient anatomy of interest and (2) fiducial marker data associated with the plurality of fiducial markers distributed on the registration grid ([0121]; [0122], active markers can be attached at the time of the scan; [0123], describes the CT-scanned spine with radio-opaque markers 730 which are visible in x-ray based imaging scans, which is considered to be an anatomy of interest; [0124]-[0126]; [0141]-[0145] further describe the use of 3D image volume with 2D image slices and use with the tracker devices; [0186], “In some embodiments, once a targeting fixture 690 is attached, the patient 18 can receive an intraoperative 3D image (Iso-C, O-Arm, or intraoperative CT) with radio-opaque markers 730 included in the field of view along with the region of interest.”; [0194], radio-opaque markers included in the field of view along with the region of interest); 
identify the plurality of reference markers in the 3D volumetric image data such that a 3D position and orientation of the registration grid is known relative to the patient anatomy of interest ([0121], discusses the temporary plate 780, tracker 795, and the relative position and orientation of the temporary plate 780 (registration grid) is determined relative to the position of the anatomy of interest such as the spin as shown in figures 16A-16F; [0122], radio-opaque markers 730 positioned with the anatomy of interest; [0123], describes registration process for use with the temporary plate 780 and the relative position of the tracked bones (patient anatomy of interest); [0124]-[0126]; [0141]-[0145]; [0186]; [0194]); 
receive, from a fiducial marker tracker, tracking data associated with the registration grid and tracking data associated with a tracking array, the tracking array being placed at a second location further from the patient anatomy of interest than the first location such that the tracking array is outside of an operating area of a surgeon ([0074], cameras 8200; [0121], cameras 8200 are considered to be the fiducial marker tracker, which measure the position of the tracker 795 (which is considered to be the tracking array) and the active markers 720 on the temporary plate 780 (registration grid); [0122], describes how the active markers 720 with the trackers can be placed above and below the region of interest, which either of those locations are considered to be a second location further from the patient anatomy of interest than the first location of the temporary plate 780. See figure 16B, which shows tracker 795 positioned above the region of interest located below temporary plate 780; see figures 16A-16F; [0123], register the anatomy to the cameras 8200; [0124]-[0126]; see also [0141]-[0145]); and 
determine, based on the tracking data associated with the registration grid and the tracking data associated with the tracking array, the 3D position and orientation of the registration grid relative to a 3D position and orientation of the tracking array ([0121], the tracking data of the temporary rigid plate 780 and the tracker 795 are determined and establishes relative positions of both devices and associated markers; [0122]-[0126], further describe the use of both the temporary plate 780 and the tracker 795 in the position registration process; see also [0141]-[0145]); and 
register, based on the determining of the 3D position and orientation of the tracking array relative to the 3D position and orientation of the registration grid and the identification of the plurality of fiducial markers in the 3D volumetric image data, the patient anatomical data with respect to the 3D position and orientation of the tracking array as a function of the 3D position and orientation of the registration grid relative to the 3D position and orientation of the tracking array ([0121]; [0122]-[0124], describe the registration process of the registration grid (temporary plate 780) and the tracking array (tracker 795) and the image data fiducials (radio-opaque markers 730) for the determination of the position of the patient anatomical data (spine) with respect to the tracking array (tracker 795) as a reference point once the temporary plate 780 is removed from the anatomical region for the procedure; [0125]-[0126]; [0141]-[0145]); 
and after the registration grid has been removed from the first location such that the patient anatomy of interest is accessible during a surgical operation ([0121]-[0123], the temporary plate 780 is considered to be the registration grid, and it is removed as illustrated in figure 16D, for the system to rely only on the tracker 795 which corresponds to the tracking array; see also [0124]-[0126] and [0065]-[0066]): 
track, during the surgical operation, the 3D position and orientation of the tracking array ([0065]-[0066], [0077]-[0078] describe the use of the overall system with surgical operations; [0121]-[0124], the tracker 795 is utilizes to track the 3D position and orientation of the targeted portions during a surgical procedure; [0125]-[0126]; [0141]-[0143], further describe the tracking with respect to medical images and performing a procedure); and 
generate, during the surgical operation, a surgical navigation image including at least a portion of the patient anatomical data adjusted based on the 3D position and orientation of the tracking array ([0123], the targeting fixtures are included in the image used for registration with the bones (patient anatomical data) tracked (adjusted based on the 3D position and orientation of the tracker 795) and visualized during use of the tool (robot end effectuator 30) during a surgical procedure; see also [0065]-[0066]; [0077]-[0078]; [0121]-[0124]; [0141]-[0145], teaches to tracking with trackers including tracker 795 with use with medical images such as the fluoroscopic views used during the robotic procedures. This is considered to be a surgical navigation image).
Primary reference Joshi fails to teach:
identify, using machine learning trained to identify fiducial markers, the plurality of fiducial markers in the image data 
However, the analogous art of Murphy of a method of bone fragment imaging and registration (abstract) teaches:
identify, using machine learning trained to identify fiducial markers, the plurality of fiducial markers in the image data ([0019]-[0020], 3D image data is acquired; [0021], “The processing circuitry 100 may therefore provide the hardware for hosting software to configure the system for machine learning and machine driven analysis techniques consistent with example embodiments. Detection of various marker elements (e.g., fiducial markers) and registration of such markers between different images to determine the movement thereof may, for example, be accomplished using the processing circuitry 100”; [0033]-[0034]; [0040]-[0041]; [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi to incorporate the machine learning based image analysis feature for determining the fiducial markers in image data as taught by Murphy because it enables automated and efficient detection of markers without the requirement of additional user input. 
Primary reference Joshi further fails to teach:
Wherein the machine learning feature is a convolutional neural network (CNN) trained to identify objects, the plurality of objects in the image data
However, the analogous art of Moctezuma of an automatic determination and identification system for surgical instruments (abstract) teaches:
Wherein the machine learning feature is a convolutional neural network (CNN) trained to identify objects, the plurality of objects in the image data ([0047], convolutional neural network; [0051], “The reader images acquired may be used to identify the instrument based upon the all or a portion of the reader image, such as with a trained neural network classification scheme, including a convolution neural network (CNN) system, as is generally understood by one skilled in the art. Various appropriate machine learning and/or neural network systems include the Tensorflow.TM. open source machine learning system and the Caffe deep learning/machine leaning system as developed at Berkeley Artificial Intelligence Research as a part of University of California. A CNN may be trained and implemented as disclosed in A. Krizhevsky, I. Sutskever, G. E. Hinton, ImageNet Classification with Deep Convolutional Neural Networks, Advances in Neural Information Processing Systems 25 (NIPS 2012), incorporated herein by reference“; [0052]; [0053]; in the combined invention with Joshi and Murphy, the convolutional neural network configured to identify instruments would be trained to identify the image features of the markers taught by Joshi and Murphy); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi and Murphy to incorporate the convolutional neural network based object identification feature as taught by Moctezuma because convolutional neural networks allow for training accurate models which are able to cope with image variations such as rotation, scale, illumination, background changes which may be present due to real-time image acquisition of the patient (Moctezuma, [0052]). 
Regarding claim 22, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 18. Primary reference Joshi further teaches:
wherein the plurality of fiducial markers is a first plurality of fiducial markers and the tracking array includes a second plurality of fiducial markers, the function of the 3D position and orientation of the registration grid relative to the 3D position and orientation of the tracking array being a function of the first and second plurality of fiducial markers ([0121]-[0126], as shown in figure 16C, the tracker 795 includes active markers 720 which are a second plurality of fiducial markers on the tracking array and the temporary plate 780 includes active markers 720 as the first plurality of fiducial markers. The corresponding cited paragraphs detail the relative position and orientation determination; see also figures 16A-F and [0141]-[0145]). 
Claims 4-5, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, in view of Murphy, in further view of Moctezuma as applied to claims 1 or 12 or 18 above, and further in view of Cali et al. (U.S. Pub. No. 20180140362) hereinafter Cali. 
Regarding claim 4, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 1. Primary reference Joshi further fails to teach:
displaying the surgical navigation image using a 3D display system such that the portion of the patient anatomical data is displayed collocated with physical patient anatomy within a surgical field, the surgeon looking towards the surgical field
However, the analogous art of Cali of a method for generating a three-dimensional image reconstruction of a target area for use with augmented reality (abstract) teaches:
displaying the surgical navigation image using a 3D display system such that the portion of the patient anatomical data is displayed collocated with physical patient anatomy within a surgical field, the surgeon looking towards the surgical field ([0073], “The 3D augmented reality projection may change over time with movement of the head-mounted display.” Is considered to be a 3D display system and see also “the augmented reality glasses utilize a front camera configured to recognize fiducial markers placed in the operating room that the computing device 100 can recognize as fixed points in the environment whose position relative to the patient is known.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, and Moctezuma to incorporate the augmented reality viewer directed to an operating room target area as taught by Cali because fiducial markers may move throughout a procedure and providing a user with an augmented reality display can provide a surgeon with the ability to visually guide the procedure based on current target area positioning (Cali, [0002]; [0010]). 
Regarding claim 5, the combined references of Joshi, Murphy, Moctezuma, and Cali teach all of the limitations of claim 4. Primary reference Joshi further fails to teach:
further comprising: 
using the fiducial marker tracker, tracking a 3D position and orientation of at least one of: 
a head of the surgeon, the 3D display system, and a surgical instrument; and  
adjusting the surgical navigation image based on the 3D position and orientation of the at least one of the head of the surgeon, the 3D display system, or the surgical instrument
However, the analogous art of Cali of a method for generating a three-dimensional image reconstruction of a target area for use with augmented reality (abstract) teaches:
further comprising: 
using the fiducial marker tracker, tracking a 3D position and orientation of at least one of: 
a head of the surgeon, the 3D display system, and a surgical instrument; and   ([0057], “This enables correct alignment of the 3D model, as well as the tracking of the surgeon's head position. Similarly, tracking of the augmented reality glasses can be improved using sensors disposed on the augmented reality glasses (e.g., gyroscope(s), accelerometer(s), or the like) embedded in the augmented reality glasses“); and 
adjusting the surgical navigation image based on the 3D position and orientation of the at least one of the head of the surgeon, the 3D display system, or the surgical instrument ([0073] describes the use of the surgeon’s head position and tracked augmented reality glasses; [0074] through [0080] describe features of adjusting the alignment of a three dimensional projection based on relative locations and orientations with a user’s field of view as the augmented reality position changes as well as the calculation of relative locations of target areas based on the perspective of the head-mounted display. The cited portions further teach adjustments of the projection interface based on the fiducial markers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, Moctezuma and Cali to incorporate the tracking of head position and adjustment of the displayed image as taught by Cali because it enables the surgeon to move throughout the operating room and provides accurate three-dimensional imaging based on the specific perspective of the augmented reality head mounted display (Cali, [0073]-[0080]). 
Regarding claim 13, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 12. Primary reference Joshi further fails to teach:
display, using a 3D display system, the surgical navigation image such that the portion of the patient anatomical data is displayed collocated with physical patient anatomy within a surgical field to the surgeon looking towards the surgical field
However, the analogous art of Cali of a method for generating a three-dimensional image reconstruction of a target area for use with augmented reality (abstract) teaches:
display, using a 3D display system, the surgical navigation image such that the portion of the patient anatomical data is displayed collocated with physical patient anatomy within a surgical field to the surgeon looking towards the surgical field ([0073], “The 3D augmented reality projection may change over time with movement of the head-mounted display.” Is considered to be a 3D display system and see also “the augmented reality glasses utilize a front camera configured to recognize fiducial markers placed in the operating room that the computing device 100 can recognize as fixed points in the environment whose position relative to the patient is known.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, and Moctezuma to incorporate the augmented reality viewer directed to an operating room target area as taught by Cali because fiducial markers may move throughout a procedure and providing a user with an augmented reality display can provide a surgeon with the ability to visually guide the procedure based on current target area positioning (Cali, [0002]; [0010]). 
Regarding claim 14, the combined references of Joshi, Murphy, Moctezuma and Cali teach all of the limitations of claim 13. Primary reference Joshi further fails to teach:
wherein the code further comprises code to cause the processor to: 
track, using the fiducial marker tracker, a 3D position and orientation of at least one of a head of the surgeon, the 3D display system, or a surgical instrument; and 
adjust the surgical navigation image based on the 3D position and orientation data of the at least one of the head of the surgeon, the 3D display system, or the surgical instrument
However, the analogous art of Cali of a method for generating a three-dimensional image reconstruction of a target area for use with augmented reality (abstract) teaches:
wherein the code further comprises code to cause the processor to: 
track, using the fiducial marker tracker, a 3D position and orientation of at least one of a head of the surgeon, the 3D display system, or a surgical instrument ([0057], “This enables correct alignment of the 3D model, as well as the tracking of the surgeon's head position. Similarly, tracking of the augmented reality glasses can be improved using sensors disposed on the augmented reality glasses (e.g., gyroscope(s), accelerometer(s), or the like) embedded in the augmented reality glasses“); and 
adjust the surgical navigation image based on the 3D position and orientation data of the at least one of the head of the surgeon, the 3D display system, or the surgical instrument ([0073] describes the use of the surgeon’s head position and tracked augmented reality glasses; [0074] through [0080] describe features of adjusting the alignment of a three dimensional projection based on relative locations and orientations with a user’s field of view as the augmented reality position changes as well as the calculation of relative locations of target areas based on the perspective of the head-mounted display. The cited portions further teach adjustments of the projection interface based on the fiducial markers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, Moctezuma and Cali to incorporate the tracking of head position and adjustment of the displayed image as taught by Cali because it enables the surgeon to move throughout the operating room and provides accurate three-dimensional imaging based on the specific perspective of the augmented reality head mounted display (Cali, [0073]-[0080]). 
Regarding claim 19, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 18. Primary reference Joshi further fails to teach:
display, using a 3D display system, the surgical navigation image such that the portion of the patient anatomical data is displayed collocated with physical patient anatomy within a surgical field to the surgeon looking towards the surgical field
However, the analogous art of Cali of a method for generating a three-dimensional image reconstruction of a target area for use with augmented reality (abstract) teaches:
display, using a 3D display system, the surgical navigation image such that the portion of the patient anatomical data is displayed collocated with physical patient anatomy within a surgical field to the surgeon looking towards the surgical field ([0073], “The 3D augmented reality projection may change over time with movement of the head-mounted display.” Is considered to be a 3D display system and see also “the augmented reality glasses utilize a front camera configured to recognize fiducial markers placed in the operating room that the computing device 100 can recognize as fixed points in the environment whose position relative to the patient is known.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, and Moctezuma to incorporate the augmented reality viewer directed to an operating room target area as taught by Cali because fiducial markers may move throughout a procedure and providing a user with an augmented reality display can provide a surgeon with the ability to visually guide the procedure based on current target area positioning (Cali, [0002]; [0010]). 
Regarding claim 20, the combined references of Joshi, Murphy, Moctezuma and Cali teach all of the limitations of claim 19. Primary reference Joshi further fails to teach:
wherein the processor is further configured to execute the instructions to: 
track, using the fiducial marker tracker, a 3D position and orientation of at least one of a head of the surgeon, the 3D display system, or a surgical instrument; and 
adjust the surgical navigation image based on the 3D position and orientation data of the at least one of the head of the surgeon, the 3D display system, or the surgical instrument
However, the analogous art of Cali of a method for generating a three-dimensional image reconstruction of a target area for use with augmented reality (abstract) teaches:
wherein the processor is further configured to execute the instructions to: 
track, using the fiducial marker tracker, a 3D position and orientation of at least one of a head of the surgeon, the 3D display system, or a surgical instrument ([0057], “This enables correct alignment of the 3D model, as well as the tracking of the surgeon's head position. Similarly, tracking of the augmented reality glasses can be improved using sensors disposed on the augmented reality glasses (e.g., gyroscope(s), accelerometer(s), or the like) embedded in the augmented reality glasses“); and 
adjust the surgical navigation image based on the 3D position and orientation data of the at least one of the head of the surgeon, the 3D display system, or the surgical instrument ([0073] describes the use of the surgeon’s head position and tracked augmented reality glasses; [0074] through [0080] describe features of adjusting the alignment of a three dimensional projection based on relative locations and orientations with a user’s field of view as the augmented reality position changes as well as the calculation of relative locations of target areas based on the perspective of the head-mounted display. The cited portions further teach adjustments of the projection interface based on the fiducial markers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, Moctezuma and Cali to incorporate the tracking of head position and adjustment of the displayed image as taught by Cali because it enables the surgeon to move throughout the operating room and provides accurate three-dimensional imaging based on the specific perspective of the augmented reality head mounted display (Cali, [0073]-[0080]). 
Claims 6, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, in view of Murphy, in view of Moctezuma, in further view of Cali as applied to claims 4 or 13 or 19 above, and further in view of Thomas (U.S. Pub. No. 20180303558) hereinafter Thomas. 
Regarding claim 6, the combined references of Joshi, Murphy, Moctezuma and Cali teach all of the limitations of claim 4. Primary reference Joshi further fails to teach:
further comprising: 
using the fiducial marker tracker, tracking a 3D position and orientation of a robot arm 
the surgical navigation image being generated to further comprise a robot arm virtual image adjusted based on the 3D position and orientation of the robot arm 
However, the analogous art of Thomas of an augmented reality device for use in a surgical procedure with object tracking between coordinate systems (abstract) teaches:
further comprising: 
using the fiducial marker tracker, tracking a 3D position and orientation of a robot arm ([0030]; [0032], “The tracked instrument may include at least one fiducial marker 212 mounted in fixed relation to the at least one OR item, e.g., the robotic arm 202 and the at least one instrument, e.g., the access port 206”; [0034], fiducial marker 212; [0038]; [0043]-[0046], describe the further use of the tracked robot arm tool;); and 
the surgical navigation image being generated to further comprise a robot arm virtual image adjusted based on the 3D position and orientation of the robot arm ([0030]; [0032]; [0034]; [0043]-[0046], describe the generation of an image of the tool with the image from the scope that is connected to the robotic arm. See specifically [0043], “By tracking the 3D location of the tool, the system may render the tool on the display being observed by the surgeon 501 so that the surgeon 501 is able to view the tool together with images from the scope and/or images from pre-operative scans. In this manner, the surgeon 501 is guided in manipulating the tool relative to the patient's anatomy and/or pre-operative imaging data.” See also [0047]-[0048] for further fiducial marker tracking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, Moctezuma and Cali to incorporate the tracking of a robotic arm for use in adjusting the generation of a navigational image as taught by Thomas because imaging and image guidance are a significant component of clinical care with robotic based imaging systems are growing in the surgical field. This requires accurate tracking to provide a surgical navigation system to the user that is relevant to the position of objects and anatomies in the real world and image space when an imager is attached to a robotic arm (Thomas, [0003]; [0007]; [0042]-[0044]). 
Regarding claim 15, the combined references of Joshi, Murphy, Moctezuma and Cali teach all of the limitations of claim 13. Primary reference Joshi further fails to teach:
wherein the code further comprises code to cause the processor to: 
track, using the fiducial marker tracker, a 3D position and orientation of a robot arm, 
the surgical navigation image being generated to further comprise a robot arm virtual image adjusted based on the 3D position and orientation of the robot arm
However, the analogous art of Thomas of an augmented reality device for use in a surgical procedure with object tracking between coordinate systems (abstract) teaches:
wherein the code further comprises code to cause the processor to: track, using the fiducial marker tracker, a 3D position and orientation of a robot arm ([0030]; [0032], “The tracked instrument may include at least one fiducial marker 212 mounted in fixed relation to the at least one OR item, e.g., the robotic arm 202 and the at least one instrument, e.g., the access port 206”; [0034], fiducial marker 212; [0038]; [0043]-[0046], describe the further use of the tracked robot arm tool;), 
the surgical navigation image being generated to further comprise a robot arm virtual image adjusted based on the 3D position and orientation of the robot arm ([0030]; [0032]; [0034]; [0043]-[0046], describe the generation of an image of the tool with the image from the scope that is connected to the robotic arm. See specifically [0043], “By tracking the 3D location of the tool, the system may render the tool on the display being observed by the surgeon 501 so that the surgeon 501 is able to view the tool together with images from the scope and/or images from pre-operative scans. In this manner, the surgeon 501 is guided in manipulating the tool relative to the patient's anatomy and/or pre-operative imaging data.” See also [0047]-[0048] for further fiducial marker tracking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, Moctezuma and Cali to incorporate the tracking of a robotic arm for use in adjusting the generation of a navigational image as taught by Thomas because imaging and image guidance are a significant component of clinical care with robotic based imaging systems are growing in the surgical field. This requires accurate tracking to provide a surgical navigation system to the user that is relevant to the position of objects and anatomies in the real world and image space when an imager is attached to a robotic arm (Thomas, [0003]; [0007]; [0042]-[0044]). 
Regarding claim 21, the combined references of Joshi, Murphy, Moctezuma and Cali teach all of the limitations of claim 19. Primary reference Joshi further fails to teach:
wherein the processor is further configured to execute the instructions to: track, using the fiducial marker tracker, a 3D position and orientation of a robot arm, 
the surgical navigation image being generated to further comprise a robot arm virtual image adjusted based on the 3D position and orientation of the robot arm
However, the analogous art of Thomas of an augmented reality device for use in a surgical procedure with object tracking between coordinate systems (abstract) teaches:
wherein the processor is further configured to execute the instructions to: track, using the fiducial marker tracker, a 3D position and orientation of a robot arm ([0030]; [0032], “The tracked instrument may include at least one fiducial marker 212 mounted in fixed relation to the at least one OR item, e.g., the robotic arm 202 and the at least one instrument, e.g., the access port 206”; [0034], fiducial marker 212; [0038]; [0043]-[0046], describe the further use of the tracked robot arm tool;), 
the surgical navigation image being generated to further comprise a robot arm virtual image adjusted based on the 3D position and orientation of the robot arm ([0030]; [0032]; [0034]; [0043]-[0046], describe the generation of an image of the tool with the image from the scope that is connected to the robotic arm. See specifically [0043], “By tracking the 3D location of the tool, the system may render the tool on the display being observed by the surgeon 501 so that the surgeon 501 is able to view the tool together with images from the scope and/or images from pre-operative scans. In this manner, the surgeon 501 is guided in manipulating the tool relative to the patient's anatomy and/or pre-operative imaging data.” See also [0047]-[0048] for further fiducial marker tracking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, Moctezuma and Cali to incorporate the tracking of a robotic arm for use in adjusting the generation of a navigational image as taught by Thomas because imaging and image guidance are a significant component of clinical care with robotic based imaging systems are growing in the surgical field. This requires accurate tracking to provide a surgical navigation system to the user that is relevant to the position of objects and anatomies in the real world and image space when an imager is attached to a robotic arm (Thomas, [0003]; [0007]; [0042]-[0044]). 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, in view of Murphy, in further view of Moctezuma as applied to claims 1 or 12 above, and further in view of Tokuda et al. (U.S. Pub. No. 20170000581) hereinafter Tokuda. 
Regarding claim 9, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 1. Primary reference Joshi further fails to teach:
wherein the plurality of fiducial markers of the registration grid are categorized into fiducial marker groups, each fiducial marker group including at least three fiducial markers from the plurality of fiducial markers and defining a unique plane
However, the analogous art of Tokuda of a medical imaging system with a fiducial marker tracking system for registration of position data (abstract) teaches:
wherein the plurality of fiducial markers of the registration device are categorized into fiducial marker groups, each fiducial marker group including at least three fiducial markers from the plurality of fiducial markers and defining a unique plane ([0047], “In some embodiments, all fiducial markers in a cluster are in the same plane”; Each cluster is considered to be a fiducial marker group, with at least three fiducial markers, and defining a unique plane)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, and Moctezuma to incorporate the fiducial markers categorized in groups with at least three fiducial markers defining a unique plane as taught by Tokuda because using sets of markers defining unique planes enables for increased accuracy of the registration between the detected data points and the target anatomy within the three-dimensional space (Tokuda, [0047]). 
Regarding claim 16, the combined references of Joshi, Murphy, and Moctezuma teach all of the limitations of claim 1. Primary reference Joshi further fails to teach:
wherein the plurality of fiducial markers of the registration grid are categorized into fiducial marker groups, each fiducial marker group including at least three fiducial markers from the plurality of fiducial markers and defining a unique plane 
However, the analogous art of Tokuda of a medical imaging system with a fiducial marker tracking system for registration of position data (abstract) teaches:
wherein the plurality of fiducial markers of the registration device are categorized into fiducial marker groups, each fiducial marker group including at least three fiducial markers from the plurality of fiducial markers and defining a unique plane ([0047], “In some embodiments, all fiducial markers in a cluster are in the same plane”; Each cluster is considered to be a fiducial marker group, with at least three fiducial markers, and defining a unique plane)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiducial tracking and imaging system of Joshi, Murphy, and Moctezuma to incorporate the fiducial markers categorized in groups with at least three fiducial markers defining a unique plane as taught by Tokuda because using sets of markers defining unique planes enables for increased accuracy of the registration between the detected data points and the target anatomy within the three-dimensional space (Tokuda, [0047]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793               

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791